      Case 2:16-md-02724-CMR Document 1773-1 Filed 05/19/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                        MDL No. 2724
IN RE: GENERIC PHARMACEUTICALS                          16-MD-2724
PRICING ANTITRUST LITIGATION
                                                        HON. CYNTHIA M. RUFE


THIS DOCUMENT RELATES TO:
ALL ACTIONS


        [PROPOSED] ORDER ADOPTING SPECIAL MASTER DAVID H. MARION’S
                    SIXTH REPORT AND RECOMMENDATION


       AND NOW, this _________ day of ___________, 2021, upon consideration of Special

Master Marion’s Report and Recommendation No. 6 (Dkt. 1751), the State of New York’s

Objections (Dkt. 1764), and all responses and replies thereto, it is hereby ORDERED that all

objections are OVERRULED and the Report and Recommendation is ADOPTED AND

APPROVED IN FULL. It is further ORDERED that:

       1.     Upon consideration of Certain Defendants’ Motion to Compel, the State of New

York’s responses thereto, and Special Master David H. Marion’s Sixth Report and

Recommendation (R&R), it is hereby ordered that said R&R is approved as set forth herein.

       2.     Plaintiff State of New York, within fourteen (14) days from the date of this Order,

shall disclose to the Defendants, in accordance with PTO No. 95: (1) Potential Custodians to be

designated as Agreed Custodians; and (2) custodial and non-custodial Data Sources as to each

New York State entity for which New York will seek to recover damages.

       3.     Within thirty (30) days from the date of this Order, Plaintiff State of New York

shall produce relevant data and documents from Custodial and non-custodial sources as to each

State agency for which New York seeks to recover damages.
      Case 2:16-md-02724-CMR Document 1773-1 Filed 05/19/21 Page 2 of 2




        4.      If there are particular problems or burdens imposed by this Order, Plaintiff State of

New York may seek, in good faith, for good cause shown, and prior to expiration of the above

deadlines, relief by application to the special masters who will work collectively depending on the

circumstances and the nature of the grounds asserted therefore, to promptly resolve the issues

asserted therein.

        5.      Failure to comply with the terms hereof shall be grounds for objection to or

preclusion of claim(s) for relief related to such failure.



        It is so ORDERED.

                                             BY THE COURT:


                                                        ________________________________
                                                        HON. CYNTHIA M. RUFE
